Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 01/25/2022.
Priority
This application, Pub. No. US 2021/0318325 A1, published 10/14/2021, is a § 371 National Stage of International Patent Application No. PCT/KR2017/013340, filed 11/22/2017, Pub. No. WO 2018/097593, published 05/31/2018, which claims foreign priority to KR 10-2016-0157967, filed 11/25/2016, and KR 10-2017-0154218, filed 11/17/2017. 
The certified copy of KR 10-2016-0157967, filed 11/25/2016, has not been received.  
Status of Claims
Claims 1-17 are currently pending.  Claims 1-17 have been subject to election/restriction requirement mailed 09/30/2021.  Claims 6, 9, 11 and 15-17 are withdrawn from further consideration.  Claims 1-5, 7, 8, 10 and 12-14 are examined.
Election/Restriction
Applicant's election, without traverse, of Group I, Claims 1-14, drawn to a Mitochondria-Associated endoplasmic reticulum Membrane (MAM)-specific fluorescent calcium sensor, and the species:
(a)	a first fluorescent complementary structure in which a linker peptide encoded by the polynucleotide of SEQ ID NO:4; a fragment of a calcium ion-sensitive 
encoded by the polynucleotide of SEQ ID NO:1 (SAC1 (521 aa - 587 aa));
(b)	a second fluorescent complementary structure in which a linker peptide encoded by the polynucleotide of SEQ ID NO:4; a fragment of a calcium ion-sensitive fluorescent sensor protein encoded by the polynucleotide of SEQ ID NO:5 (spGCaMP144); and a fragment of a mitochondria-targeting protein encoded by the polynucleotide of SEQ ID NO:2 (AKAP1 (34 aa - 63 aa));
in the reply filed on 01/25/2022 is acknowledged.  
Although required, Applicant did not identify the claims readable on the elected species.  The Examiner believes that Claims 1-5, 7, 8, 10 and 12-14 are readable on the elected species.  
Claims 6, 9, 11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/25/2022.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/08/2019, is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
The drawings are objected to as not complying with the requirements of 37 CFR 1.821 through 1.825.  The drawings contain sequence disclosures that are 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to as not complying with the requirements of 37 CFR 1.821 through 1.825.  
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  The disclosure contains at least one polypeptide with 4 or more specifically defined amino acids and/or at least one polynucleotide of ten or more nucleotides, however, no SEQ ID NOs: have been provided in parenthesis following the sequence, as required by the sequence rules (37 CFR §§1.821-1.825).  See, for example, pages 14-17, 20-24, 27 and 28.  Applicant’s assistance in identifying any other instances where the application states nucleotide/amino acid sequences within the sequence rules is respectfully requested.
Applicant is required to comply with the corrections for the specification as per above as part of a complete response to this official action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Csordás et al., “Imaging Interorganelle Contacts and Local Calcium Dynamics at the ER-Mitochondrial Interface,” Mol. Cell, 2010, vol. 39, issue 1, pp. 121-132; in view of Miller et al., “Bimolecular Fluorescence Complementation (BiFC) Analysis: Advances and Recent Applications for Genome-Wide Interaction Studies,” J. Mol. Biol., 2015, vol. 427, No 11, pp. 2039-2055. 
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    438
    882
    media_image1.png
    Greyscale



Csordás et al., throughout the publication and, for example, in Summary, Fig. 1 and 5, teach visualization of ER-mitochondrial contact sites and monitoring the localized [Ca2+] changes ([Ca2+]ER-mt) using drug-inducible fluorescent interorganelle linkers:  

    PNG
    media_image2.png
    300
    377
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    1234
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    316
    1055
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    108
    522
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    47
    511
    media_image6.png
    Greyscale

Emphasis added.


As such, except the fragments of a calcium ion-sensitive fluorescent sensor protein, Csordás et al. teach all the structural elements of the instantly claimed Mitochondria-Associated endoplasmic reticulum Membrane (MAM)-specific fluorescent calcium sensor because gacccaaccaggtcagcgaattctggagcaggagcaggagcaggagcaatactctcccgt, which is the polynucleotide of SEQ ID NO:4, is translated to a polypeptide linker (DPTRSANSGAGAGAGAILSR), as evidenced by a printout retrieved from https://www.ebi.ac.uk/Tools/st/emboss_transeq/ on 02/22/2022.

Miller et al., throughout the publication and, for example, in Summary, Fig. 1 and 5, teach the use of a biomolecular fluorescence complementation (BiFC) technique for fluorescent calcium sensing in living cells:

    PNG
    media_image7.png
    577
    475
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    260
    455
    media_image8.png
    Greyscale

Emphasis added.



At page 2040, left column, last paragraph, Miller et al. teach that BiFC analysis is highly sensitive with minimum background because fluorescence recovery requires interaction of two proteins, each of which is fused to non-fluorescent, truncated fluorophores.  

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in a Ca2+ sensor, taught by Csordás et al., a BiFC technique.
One of ordinary skill in the art would have been motivated to have made and used in a Ca2+ sensor, taught by Csordás et al., a BiFC technique, because it would be desirable to employ BiFC analysis, which is highly sensitive with minimum background, as taught by Miller et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in a Ca2+ sensor, taught by Csordás et al., a BiFC technique, because the use of the BiFC technique for fluorescent calcium sensing, was known in the art, as taught by Miller et al.

Regarding Claims 12-14, although neither Csordás et al. nor Miller et al. specifically teach GCaMP, as admitted in Example 1 of the instant disclosure, its sequence is known in the art.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art based on the teachings of Miller et al., to produce split GCaMP fragments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5, 7, 8, 10 and 12-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/316,076 (‘076 application), not published yet (reference application), in view of Csordás et al., “Imaging Interorganelle Contacts and Local Calcium Dynamics at the ER-Mitochondrial Interface,” Mol. Cell, 2010, vol. 39, issue 1, pp. 121-132; and Miller et al., “Bimolecular Fluorescence Complementation (BiFC) Analysis: Advances and Recent Applications for Genome-Wide Interaction Studies,” J. Mol. Biol., 2015, vol. 427, No 11, pp. 2039-2055.  
‘076 application claims:

    PNG
    media_image9.png
    508
    895
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    163
    877
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    157
    881
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    157
    887
    media_image12.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used fragments of a calcium ion-sensitive fluorescent sensor protein, in the system, claimed by ‘076 application, because it would be desirable to monitor Ca2+ level of ER-mitochondrial contact sites.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using fragments of a calcium ion-sensitive fluorescent sensor protein, in the system, claimed by ‘076 application, because of the Csordás et al. and Miller et al. teachings discussed in the 103 rejection above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641